Citation Nr: 1636757	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-39 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected traumatic arthritis of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for service-connected traumatic arthritis of the left shoulder.

3.  Entitlement to a rating in excess of 10 percent for service-connected traumatic arthritis of the right hip.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to June 1986 and from July 1986 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2013, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Detroit RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing is of record.

In May 2014, the Board found that the issue of entitlement to a TDIU was raised by the record and remanded the current issues for further evidentiary development.  Also remanded by the Board was the issue of entitlement to service connection for a right leg disability, which the Veteran had claimed as pain radiating down the right leg.  In May 2015, the RO granted service connection for radiculopathy of the right lower extremity.  Therefore, that issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).

The issue of entitlement to service connection for depression was claimed by the Veteran in a September 2010 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a rating in excess of 20 percent for the left shoulder disability, entitlement to ratings in excess of 10 percent for the lumbar spine and right hip disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period under review, the Veteran's left shoulder disability has been manifested by limitation of motion to shoulder level.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent for the left shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As will be discussed in the remand portion of this decision, the Board finds that the July 2014 VA lumbar spine, shoulder, and hip examinations are inadequate because they do not include the range of motion testing results required by the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 2016 WL 3591858.  Therefore, the lumbar spine and right hip claims are being remanded for an additional examination, and the TDIU claim is being remanded because it is inextricably intertwined with the increased rating claims.  However, because the July 2014 shoulder examination supports an increased rating of 20 percent for the left shoulder, the Board finds that it is beneficial to the Veteran to grant that higher rating in this decision, and remand the issue of entitlement to a rating higher than 20 percent for an additional examination.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  Therefore, given that no benefit is being denied at this time, a discussion of the duty to notify and assist is unnecessary.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

By way of history, service connection for the Veteran's left shoulder disability 
was originally granted in a November 1999 rating decision, with a 10 percent rating assigned effective in January 1999.  The Veteran filed the instant claim for an increased rating in April 2009.

The Veteran's left shoulder disability is currently rated under Diagnostic Code 5201-5010, covering traumatic arthritis.  Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 percent rating is warranted for x-ray evidence of involvement of two or more major joints.

Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201. Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation. Limitation of motion to midway between side and shoulder level (e.g., flexion from 25 to 90 degrees) in the minor extremity warrants a 20 percent evaluation. Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent evaluation.  The Veteran is noted to be right handed, and so the left arm is his "minor" extremity.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

With the above criteria in mind, the Board notes that range of motion testing administered during the July 2014 VA shoulder examination found left shoulder flexion to 100 degrees with objective evidence of painful motion at 90 degrees, left shoulder abduction to 100 degrees with objective evidence of painful motion at 90 degrees, and left shoulder flexion and abduction to 95 degrees after repetitive motion.  The Veteran reported pain in his left shoulder, and the examiner noted functional loss in the forms of less movement than normal, weakened movement, and pain on movement.  The Hawkins' Impingement, Empty-Can, External rotation/Infraspinatus strength test, Lift-off subscapularis tests, and Cross-body adduction tests were all positive for the left shoulder.  The examiner noted weakness and pain in the left shoulder and a history of mechanical symptoms, and the Veteran reported flare-ups which cause constant grinding and which diminish arm strength rendering him unable to raise his arm for longer than 10 seconds.

The examination findings are consistent with the Veteran's reports of left shoulder impairment.  On an October 2009 VA examination, the Veteran reported shoulder pain which increases with raising his arm above shoulder level and lifting weights.  During a July 2013 Functional Capacity Assessment, the Veteran reported severe pain in his left shoulder and was unable to complete a test which involved transferring objects.  Therefore, given the credible reports of functional loss throughout the appeal period, and the July 2014 VA examiner's report of objective evidence of painful motion at 90 degrees (shoulder level), the Board finds that a 20 percent rating is warranted for the Veteran's left shoulder disability under Diagnostic Code 5201.  See DeLuca, supra; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

In summary, the Board finds that the criteria for a rating of 20 percent for the left shoulder disability have been met for the entire period on appeal.  Entitlement to a rating in excess of 20 percent is being remanded as discussed below.    
ORDER

From April 21, 2009, a rating of 20 percent for the left shoulder disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

As previously noted, the Board finds that the July 2014 lumbar spine, left shoulder, and right hip VA examinations are inadequate because they do not include the range of motion testing results required by the Court in Correia, supra.  Specifically, although range of motion testing was performed for each condition, the examiner did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at *8-9.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that new VA examinations are required.  

The TDIU claim is inextricably intertwined with the claims for increased ratings and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for VA examinations to assess the current nature and severity of his service-connected (i) lumbar spine, (ii) left shoulder, and (iii) right hip disabilities.  

The claims file should be made available for review, and the examination reports should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner(s) should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If an examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Specifically in regard to the lumbar spine, the examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes. The examiner should specifically test for objective evidence of radiculopathy in the legs and indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.
Specifically in regard to the right hip, the examiner should note extension, flexion, abduction, adduction and rotation of the thigh and whether ankylosis exists in the hip.  

All objective and subjective symptoms should be reported in detail.
Finally, the examiner(s) should provide an opinion as to the functional limitations the Veteran experiences as a result of his service-connected disabilities and what impact, if any, those have on his occupational functioning.

2. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


